 JOHN L. CLEMMEY COMPANY, INC.599chargesare substantiallythe same asthe Petitioner's objections tothe election.On February 6, 1957, the Regional Director refused toissuea complaint on the ground of insufficient evidence.Thereafter,in order to avoid repetition, the Petitioner requested that its excep-tions to the report on objections be used as the basis of its appeal fromthe Regional Director's refusal to issue acomplaint.The GeneralCounsel has sustained the action of the Regional Director.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Murdock andJenkins].The principal objection to the election made by the Petitioner isthat the Employer directly and indirectly aided and assisted theTeamstersand IBEW and defamed the Petitioner. In treating theseobjections, the Regional Director pointed out that the alleged acts ofthe Employer urged in the objections are alleged as unfair laborpractices in the complaint case.Under established procedure, theBoard dismisses objections to an election which are mere reiterationsof unfair labor practice charges which have been dismissed by theGeneral Counsel.2Accordingly, we hereby overrule the Petitioner'sobjections to the election.In overruling the Petitioner's objections,the Board does not undertake to decide the factual questions raisedby the Petitioner's exceptions.The Boardrests itsdecision solely onthe application of theTimes Squaredoctrines namely, that it will notin the guise of considering objections to an election review the GeneralCounsel's dismissalof unfair labor practice charges 4[The Board certified Local 1710, International Brotherhood ofElectricalWorkers, AFL-CIO, as the designated collective-bargain-ing representative of all production and maintenance employees at theEmployer's Los Angeles, California, plant, excludingoffice, sales,clerical, engineering, technicians, operating engineers, draftsmen,employeesengaged inresearch and experimental activities, guards,and all supervisors as defined in the Act.]2 31artinolich Ship RepairCo., 111 NLRB 761, 762.3 Times SquareStoresCorporation,79NLRB 361.*SeeParker Brothers&Company,110 NLRB 1909.John L.Clemmey Company,Inc.andUnited Steelworkers ofAmerica,AFL-CIO.Case No. 1-CA-2054. July 11,195'DECISION AND ORDEROn November 7, 1956, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding that118 NLRB No. 77. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engagedin certain unfair labor practicesbut rec-ommending that the complaint be dismissed,as setforth in the copyof the Intermediate Report attached hereto.Thereafter, the GeneralCounsel and the Charging. Party filed exceptions to the IntermediateReport and briefs in support of the exceptions.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerror wascommitted.Ex-cept as herein modified, the rulings are hereby affirmed.' The Boardhas considered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, but only to theextent consistent with the following :1.We agree with the findings of the Trial Examiner, to which noexceptions have been filed, that as to the 1956-57 contract, "the Re-spondent was under a statutory duty to bargain with the Union asthe exclusive bargaining representative of its employees, and that byentering into an agreement with Local 2851 without the express ap-proval of the Union it violated Section 8 (a) (5) and (1) of the Act." 2We do not, however, agree with the Trial Examiner that this wasonly a technical violation and does not call for the issuance of theusual remedial order.The Trial Examiner seems to have been influenced in his conclu-sion that the violation was merely technical by a supposed analogy tothe negotiations for the 1952-53 contract which was signed by theLocal alone.Apparently, the Trial Examiner felt that the Respond-ent had reason to believe that the Local was authorized to enter intothe 1956-57 contract in behalf of the International, the statutory rep-resentative, in view of what had occurred during the 1952-53 con-tract negotiations.However, there is a very important difference be-tween the two situations.The Respondent entered into the 1952-53IAt thehearing, counsel for the Union,the Charging Party, objected on two occasions toquestions put to a witness on direct examination by Respondent's counsel,upon the groundthat the questions related to internal union matters.On his own motion, the Trial Ex-aminer refused to entertain these objections.He ruled that the Union could participatein the hearing only to the extent the General Counsel might permit and that the Union couldnot examine or cross-examine witnesses as to any "matters that had been touched upon bythe General Counsel"in his own interrogation of the witness.The General Counsel did notobject to the intervention of the Union's counsel.Section 102.38 of the Board's Rulesprovides:Any partyshall have the right to appear at such hearing in person,by counsel, or byother representative,to call, examine and cross-examine witnesses,and to introduce intothe record documentary or other evidence, except that the participation of any partyshall be limited to the extent permitted by the trial examiner . . .A person filing an unfair labor practice charge is a "party"within the meaning of thisrule(section 102.8 of the Board'sRules and Regulations),and is entitled to participatefully in the hearing.International Brotherhood of Boilermakers,etc. Lodge No.92(Rich-field Oil Corporation),95 NLRB 1191, 1192, footnote 1. The Trial Examiner's rulingrestricting the Union'sparticipationwas unduly restrictive and therefore erroneous.However,in view of the Board's decision, we find that the Trial Examiner's error wasnot prejudicial.2redo Photo Supply Corp.v.N. L. R.B., 321 U. S. 678. JOHN L. CLEMMEY COMPANY, INC.601contract with the Local with the International's full knowledge andconsent and also with the latter's prior authorization to the Localto bind the International, conveyed directly both to the Local and tothe Respondent.In contrast,the Respondent made the 1956-57 agree-ment with the Local without either prior knowledge or authorizationby the International,which actually had given instructions againstmaking such an agreement.In addition,theRespondent so con-tracted while negotiations with the International, involving the dis-position of a number of substantial demands which the Internationalhad presented to the Respondent, were still pending and incomplete.The Respondent, therefore,was not justified in assuming from anyconduct of the Internationalthat theLocal was authorized to act asagent of the International in signing the 1956-57 collective-bargainingagreement.The Respondent's conduct in concluding an agreement with theLocalin disregard of the statutory bargaining representative was nota merely technical violation of the Act.On the contrary,"itwasa violation of the essential principle of collective bargaining ..." 3and calls for the usual remedy in such cases,namely, that the Re-spondent be required to cease and desist from such unlawful practicesand, affirmatively, to bargain with the Union.2.The General Counsel has excepted to the Trial Examiner'sfailure to find that the granting of the Christmas bonuses in disre-gard of the statutory bargaining representative was a further viola-tion of Section 8 (a) (5) and (1) of the Act.We agree that theRespondent's aforesaid conduct also violated Section 8 (a) (5) and(1) of the Actand so find.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, John L.ClemmeyCompany, Inc., Mansfield, Massachusetts, and its officers, agents, suc-cessors,and assigns,shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Steelworkers ofAmerica, AFL-CIO, as the exclusive representative of all employeesof the Respondent employed at its plant in Mansfield, Massachusetts,exclusive of office clerical employees, timekeepers,watchmen, and allsupervisors as defined in Section 2 (11) of the Act, with respect torates of pay,wages, hours of employment,and other conditions ofemployment.3Id. at p. 684. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or relatedmannerinterfering with the efforts of'United Steelworkers of America, AFL-CIO, to bargain collectivelywith the Respondent on behalf of the employees in the above unit.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with United Steelworkersof America, AFL-CIO, as the exclusive representative of its em-ployees in the above unit, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.(b)Post at its plant in Mansfield, Massachusetts, copies of thenotice attached hereto marked "Appendix A." 4 Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by the authorized representative of the Re-spondent, be posted by the Respondent immediately upon receiptthereof and maintained by-it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBERS RODGERS andBEAN took no part in the consideration of theabove Decision and Order.4In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively upon request with United Steel-workers of America, AFL-CIO, as the exclusive representativeof all employees in the bargaining unit described below withrespect to wages, rates of pay, hours of employment, and otherterms or conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement. Thebargaining unit is : JOHN L. CLEMMEY COMPANY,INC.603All employees at our Mansfield,Massachusetts,plant, ex-clusive of office clerical employees,timekeepers,watchmen,and all supervisors as definedin the Act.WE WILL NOTin any manner interfere with the efforts of theabove-namedUnion to bargain withus as the exclusive repre-sentative of the employees in the bargaining unit set forth above.JOHN L. CLEMMEY COMPANY,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or coveredby any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn April 11, 1956, upon charges filed by United Steelworkers of America,AFL-CIO, herein called the Union, the General Counsel of the National LaborRelations Board, by the Regional Director for the First Region (Boston, Massa-chusetts), herein referred to as the General Counsel and the Board, respectively,issued a notice of hearing and complaint against John L. Clemmey Company, Inc.,Mansfield,Massachusetts,herein called the Respondent,alleging that it had engagedin and was engaging in certain unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (5) and (1) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein referred to as the Act.With respect to the unfair labor practices the complaint alleges in substance that:(1)Respondent from on or about December 19, 1955, did refuse and continuesto refuse to bargain collectively with the Union as the exclusive representative ofall the employees in the appropriate unit in that Respondent did, without limitation,(a) on or about December 23, 1955, execute a collective-bargaining agreement withan alleged committee of employees thus bypassing said Union; (b) on or aboutDecember 23, 1955, put into effect a wage increase and/or bonus, and did on orabout December 23, 1955, pay said wage increase and/or bonus to all the employeesin the unit described in paragraph 5 of the complaint without prior consultation withthe Union; (c) on or about January 24, 1956, refuse to meet and continue negotia-tions with the Union; and (2) by the acts described above Respondent did engagein and is engaging in unfair labor practices within the meaning of Section 8 (a) (5)and (1) and Section 2 (6) and (7) of the Act.On or about April 20, 1956, the Respondent filed its answer in which it admittedcertain jurisdictional facts, and denied the commission of any of the alleged unfairlabor practices.Pursuant to notice a hearing was held in Attleboro, Massachusetts, on May 17and 31 and June 1, 1956, and in Fall River, Massachusetts, on July 10, 1956, beforethe duly designated Trial Examiner.The General Counsel, the Respondent, andthe Charging Union were represented by counsel at the hearing.The GeneralCounsel and the Respondent were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issues'Counsel for the Charging Union was permitted to participate in the hearing to theextent indicated below.At the close of the hearing the General Counsel moved thatthe complaint be amended to conform to the proof as regards minor matters, suchas names, dates, and the like.The motion was granted by the Trial Examiner.Allpartieswere given an opportunity to present oral argument in support of theirrespective positions.Only the General Counsel availed himself of this opportunity.The parties were advised by the Trial Examiner of their right to file proposedfindings of fact and conclusions of law, with briefs in support thereof.A brief wasreceived from counsel for the Respondent on or about July 31, 1956. It has beenduly considered by the Trial Examiner.During the course of the hearing a controversy arose as to the extent to whichcounsel for a charging union may participate in the prosecution of a complaint case (604DECISIONS OF NATIONAL LABOR RELATIONS BOARD'before a Trial Examiner of the Board.After considerable discussion the TrialExaminer took the same position he did in theDallas Concretecase' and theHextonFurniture Companycase 2 both of which were approvedsub silentioby the Board.In theHextoncase the Trial Examiner commented as follows:The issue as to the extent a counsel for a charging union and/or a chargingparty shall be permitted to participate in the conduct of a proceeding in acomplaint case before a Trial Examiner of the Board having been raised inthe circumstances described immediately above the Trial Examiner then tookthe position indicated at length below.The Trial Examiner ruled that the presentation and/or prosecution of com-plaints before the Board and its Trial Examiners is the province of the GeneralCounsel.As he sees it Section 3 (d) of the Act prevails and supersedes any andallRules and Regulations of the Boardthat might be interpreted contrary to itsmandatory provisions.Section 3 (d) provides,inter aliaas follows:.Heshall have final authority, on behalf of the Board,in respect of theinvestigation of charges and issuances.of complaints under Section 10,andin respect of the prosecution of such complaints before the Board,and shallhave such other duties as the Board may prescribe or as may be providedby law.[Emphasis supplied.]Having so reasoned, the Trial Examiner then laid down the following rulesas regards the conduct of the hearing herein which in the main were adheredto thereafter by the parties.His ruling in this regard was as follows.Theprosecution of the case was the sole responsibility of the General Counsel,however if he deemed it advisable to waive the examination of a witness eitheron direct or cross-examination he should so state to the record and counsel forthe Charging Union could then participate in the examination of witnesses tothe extent indicated by the General Counsel, but under no circumstances wouldhe be permitted to examine or cross-examine any witness as regards mattersthat had been touched upon by the General Counsel in his interrogation of thewitness at bar. In other words the Trial Examiner made it perfectly clearthat in no circumstance would he permit "double-barrelled" cross-examination,so to speak, of any witness.The status of counsel for either a charging union and/or a charging partyhas previously been before the Board. In theDallas Concretecase,' thisquestion was likewise raised before the Trial Examiner. In that case undersomewhat similar circumstances the Trial Examiner held with the approval ofthe Board and thereaftersub silentioby the Fifth Circuit of the United StatesCourt of Appeals, as follows:i 102 NLRB 1292 at 1296.In his brief counsel for the Union again renews his motion to amend. Itis again denied. In the considered opinion of the undersigned the languageof the Board, inSailor'sUnion of the Pacific, AFL (Moore Dry DockCompany),92 NLRB 547 (1950) is controlling. In that case a similar situa-tion was involved [except that therein, the charging party was the Employer],and the Board said:Section 8 (a) and (b) of the Labor Management Relations Act createpublic and not private rights(Phelps Dodge Corporation v. N. L. R. B.,313 U. S. 177). The protection of those rights is entrusted to publicofficials and not to private parties.The General Counsel of the Board has"final authority, on behalf of the Board in respect of the investigation ofcharges and issuance of complaints under Section 10and in respect of theprosecution of such complaints before the Board....Thus, the decisionwhether to issue a complaint, the contents of the complaint,and themanagement of the prosecution before the Boardisentrusted to the solediscretion of the General Counsel(SeeHaleston Drug Stores, Inc.,86NLRB 1166).It follows that only the General Counsel may move toamend a complaint to allege an additional violation of the Act.Otherwisethe management of the cause wouldpro tantobe taken from the GeneralCounsel and entrusted to a private party, which is contrary to the schemeof the statute and the specific provision of Section 3 (d).As the General1102 NLRB 1292 at 1296-1297.a 111 NLRB 342. JOHN L. CLEMMEY COMPANY, INC.605Counsel has declined to join in the charging party's motion, it is herebydenied.The similar ruling of the Trial Examiner is also affirmed.[Emphasis, supplied.]In- the considered opinion of the Trial Examiner the above citation is aproposto the situation herein.the witnesses, he makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits that John L. Clemmey Company,Inc., is and has been at all times material herein a corporation duly organized underand existing by virtue of the laws of the Commonwealth of Massachusetts, with itsprincipal office and place of business in the city of Mansfield, Massachusetts.Respondent, in the course and conduct of its business, causes, and continuously.has caused at all times material herein, large quantities of raw materials to be pur-chased and transported in interstate commerce from and through various Statesof the United States other than the Commonwealth of Massachusetts, and causes,and continuously has caused at all times material herein, steel tanks, valued inexcess of $100,000 annually, to be sold and transported from said plant in interstatecommerce to States of the United States other than the Commonwealth ofMassachusetts.Upon all the foregoing the Trial Examiner finds that the Respondent herein isengaged in commerce within the meaning of Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESTo begin with thereis little,ifany, conflict in the testimony adduced at thehearing herein by the parties in support of their respectivepositions.What littlethere is will be resolved below by the Trial Examiner.As indicated above,the issuesherein revolve around anallegedrefusal to bargain with the Union.Here as in manysuch cases it becomes necessary to ponder what has gone before in the relationshipof the Union and the Respondent. In other word, "What is pastisprologue-Study the past." 3 Some call it background.Be that asitmay, however, no properunderstanding of the issues herein and the evidence adduced by the partiesin supportof their respectivepositionscould be had without going back to thebeginning ofcollective-bargaining relations between the Union and the Respondent.In support of his case-in-chief the General Counsel called but twowitnesses,Thomas Rusbino and James A. Beattie, both of whom at one time or another werethe field representatives of the Union in charge of the geographical area whereintheRespondent's plant was located. It was their duty as representatives of theexclusive bargaining representative of the Respondent's employees in the unit foundappropriate below, to service them, so to speak, in all matters that are a propersubject for collective bargaining.The record shows that the Union was recognized as the exclusive bargaining repre-sentative of the Respondent's employees sometime in 1948 following a strike thatlasted some 17 or 18 weeks.Shortly after the Union was recognized by the Respondent as the exclusive bargain-ing representative for its employees, the Union set up a local for its membership in theRespondent's plant, and chartered and designated it as Local 2851.For conveniencethe Trial Examiner will refer to it herein as Local 2851. For a history of the relation-ship between the parties from the date the Union was recognized in 1948 to October1955, we turn to the credible testimony of Thomas Rusbino, who, as indicated above,serviced the Respondent's employees in the appropriate unit during this period.Before proceeding further the Trial Examiner feels that here is as good a placeas any to dispose of the question as to the appropriate unit. Since the complaint,alleges, and the answer admits, the Trial Examiner finds that "all employees ofRespondent employed at its Mansfield plant, exclusive of office clerical employees,.timekeepers, watchmen and all supervisors as defined in Section 2 (11) of the Act,.3From the legend on the portals to Archives Building in Washington, D. C. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act."According to Rusbino the first agreement between the parties was entered into onor about February 5, 1948, and was to continue in effect for a period of 2 years,and provided that it ". . . shall be automatically renewed thereafter excepting thatupon due notice in writing from either party to the other that a change is desiredand where said notice is given at least sixty (60) days before the anniversary dateof this agreement and shall be reopened for the purposes of modifying or revisingany and all provisions of this Agreement."Further examination of the aboveagreement shows that it was signed by representatives of both the Union and Local2851.At the time the above agreement was entered into Rusbino was the fieldrepresentative assigned to service Local 2851.According to Rusbino, the officers of Local 2851 in 1949 were Reginald Gagnon,president,William Vallee, vice president, and Henry Penn, recording secretary.There were other minor officers, who insofar as this record is concerned played nopart in, the events which concern us herein.The second agreement between the parties was entered into on December 27, 1949,was for a period of 1 year, and contained an automatic renewal clause similar tothat contained in the contract entered into in 1948.An examination of this docu-ment shows that it was signed by several officials of the Union, including Rusbino,and by the following officers of Local 2851: Gagnon, Vallee, and Penn .4The procedure followed by the parties, particularly the Union and Local 2851,in negotiating the agreements is in the considered opinion of the Trial Examiner ofthe utmost importance, since it plays an important role in his ultimate determina-tion of the issues herein.For this reason he feels that it would be well to insertherein an excerpt from Rusbino's testimony in this regard. It follows below:Q. (By Mr. Waldron.)Now would you describe, sir, the method ofnegotiation that was carried on in negotiating the agreement that was datedDecember 27, 1949?Mr. LEPIE: I didn't get the question.May I have it read back, please?(Question read by reporter.)The WITNESS: Of course-You want me to describe it from the outset?Q. (By Mr. Waldron.)Yes.-A. Well, at least 60 days prior to the expi-ration date of any contract I sent a letter, registered letter, return receipt.requested, to the John L. Clemmey Company informing them that the-eitherthe contract would be expiring or that a reopening date would be approachingand suggesting a conference between the parties, namely, the Company andthe Steelworkers Union to sit down for the purpose of collective bargaining.Q.Will you go on from there, please?-A. And usually some brief periodafter that I would usually receive a call from you, Mr. Waldron, stating thatthe Company had apprised you of the receipt of my letter and suggesting thata conference date be arranged; and they would leave the arrangements to youand I on the basis that we would have to match our schedules to see whenthere would be a convenient date.After that, a meeting date would be agreed to, a conference date would beagreed to between yourself and myself and usually the collective bargainingconferences would be held at the plant office in Mansfield, Massachusetts.At that time the Union would submit to you a list of written proposed changesthat it sought in the agreement and from there on in it was oral collectivebargaining across the table.Q. And would the committee, along with yourself and myself, participatein that oral collective bargaining?-A. The principal participants, of course,were yourself and myself. I would occasionally turn to them and ask questionsbecause they were much better equipped to answer questions of plant problemsthat would occur on a day to day basis and in view of the fact that they are inthe plant each and every day and I am not.Q. I will ask you again, Mr. Rusbino, whether or not the committee wouldparticipate in the negotiations.-A. I don't know exactly what you mean by"participation."Q.Were the committee members allowed to speak for themselves and expresstheir opinions on the question of the demands made by the union?-A. Whycertainly.They would take up any point or embellish on any point that Ipresented as an official proposal, yes.They would comment on the proposals.Q. And isn't it true that the individual committee members would put forththeir own proposals, too?-A. No, sir.6 Seesupra. JOHN L. CLEMMEY COMPANY, INC.607Q. And forcefully argue their own proposals?-A. They would argue onbehalf of the written proposals which I had submitted to you, yes.Q. So that it would be fair to say that during the period of time that Mr.Vallee,Mr. Penn and Mr. Gagnon negotiated with you-with myself, theytook full participation in the negotiations.-A. I wouldn't go along with thatterm, "full participation."Q.Well, so that we can clear up the record, do you want to leave it, sir,that only you and I carried on negotiations with ourselves, without theirhelp?-A. I want to state clearly that the committee would embellish on anypoint which I brought forth which was listed in our written proposals. Iwould consult with them from time to time as to their thoughts on some ofthese things in view of the fact that they were in the plant on a day to daybasis.But beyond that point, I would say no, that there was no further partici-pation beyond that point.Q.Well then, you would say that their participation was limited merely toan advisory capacity? Is that the way you want to leave it for the record,sir?-A. I'd rather have it on a consulting capacity.Q.Merely on a consulting capacity.-A. Because actually, I think that isexactly what it was.TRIAL EXAMINER: I don't like to interrupt, and I don't do it very often; butthat raises a question in my mind.Did you discuss with the local committee the proposals in the proposed con-tract before you consulted with Mr. Waldron?The WITNESS: Oh, yes, sir, we did.Yes, sir.From the foregoing it is obvious that the Union considered the membership ofLocal 2851 and its officers of minor importance insofar as negotiating collective-bargaining agreements with the Respondent is concerned.This despite the plainlanguage of Section 7 of the Act.The significance of the Trial Examiner's obser-vation in this regard will be apparent below.The third agreement between the parties was entered into on January 3, 1951,and was for a period of 1 year from February 5, 1951, with a similar automaticrenewal clause as set forth in the previous agreements.An examination of theagreement shows that Rusbino and one Lawrence N. Spitz, regional director, signedon behalf of the Union, and the following on behalf of Local 2851: Gagnon,president,Vallee, vice president, and Penn, recording secretary.We now come to the agreement for the period February 5, 1952, to February 4,1953.The record clearly shows that the circumstances surrounding the executionof this agreement are of the utmost importance for the reason that the Respondentrelies to a great extent upon what transpired at that time as a defense to the alle-gations in the complaint as regards its violation of Section 8 (a) (5) of the Act.For that reason the Trial Examiner deems it necessary to dwell at some length onthe events that transpired at that time.Rusbino testified that approximately 4 days before Christmas in 1951 he re-ceived a telephone call from James Waldron, Respondent's attorney,5 regarding aserious situation that had arisen among the employees in the plant.Waldron sug-gested that he come to Mansfield at once for the purpose of negotiating a new con-tract.Waldron then told Rusbino that the source of the disturbance among theemployees was primarily the fact that up to that date there had been no negotiationfor a new contract, and that the employees were concerned because the Respondentwas ready to pay a Christmas bonus and wanted to negotiate and discuss this matterwith the Union in order to pacify the employees in the plant.Rusbino advisedWaldron that he was unable to come to Mansfield due to other commitments, andrequestedWaldron to put Reginald Gagnon, then president of Local 2851, on thephone.Waldron did so.Gagnon corroborated Waldron as to the seriousness ofthe situation at Mansfield.Rusbino's account of his conversation with Gagnon is,in the.opinion of the Trial Examiner, of the utmost importance since it goes to theheart of the Respondent's defense to the allegation in the complaint that it violatedSection 8 (a) (5) of the Act. For this reason the Trial Examiner sets forth below apertinent excerpt from Rusbino's credible testimony in this regard:Q. All Tight.What happened after that?Did you talk to Gagnon?-A. Yes.Mr. Gagnon then came to the phone and more or less substantiatedwhat Mr. Waldron had told me and I told him if that was the situation thathe could negotiate this issue with the Company provided that he would hold a5 Reginald Gagnon, president of Local 2851, actually made the call and put Waldron onthe phone at Rusbino's request.Seeinfra. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecial meeting of the members who were employees of the John L. ClemmeyCompany after discussing the item with the Company and making the presen-tation of the results of the discussion to them and if a majority of those em-ployees, members of our union, ratified the settlement, that I would assent tothe results.And I asked him further, however, to call me back and let me knowthe results of both the sessions with the Company and with the local, unionmembership.Q. All right.Did that terminate that telephone conversation?-A. Yes.Q. At that time?-A. At that point it did.Q. Did you subsequently on-Did you receive another telephone call on thesame day from either Mr. Gagnon or Mr. Waldron?-A. Yes, sir, within anhour of the same day.Q. From whom did you receive this second telephone call?-A. From Mr.Reginald Gagnon, within an hour of our first telephone conversation.Q. Now tell us the substance of this conversation.-A.The substance ofthe conversation was that the Company had made an offer to pay a Christmasbonus to the employees in lieu of any wage settlement and that Mr. Gagnonthen immediately held a meeting of the members in the combined locker andshower room in one of the rear buildings of the plant and that the offer of theCompany was unanimously accepted.And I then informed Mr. Gagnon thaton that basis I would assent to the settlement on the basis that ultimately itwas the employees who would have to be satisfied.Q. All right.-A. And I then asked.him to put Mr. Waldron on the line ifMr. Waldron was there with him, and he said that Mr. Waldron was, that hewas calling from the plant office;and I told Mr. Waldron that insofaras I wasconcerned it was in agreement, that the three committee members, so-called,could sign a-could sign the agreement and that at a later date copies couldbe forwarded to me for signature.Q. Did you tell him at that time, notwithstanding the fact that you did notsign the extension, that as a representative of the International you were rati-fying the agreement and accepting the agreement?-A. That's right, sir, andthat's what I told him.Q. And does that account for the fact that your name does not appear onGeneral Counsel's Exhibit No. 5?-A. Yes, sir, that's correct. [Emphasissupplied.]As indicated above, Rusbino's testimony in this regard was corroborated in sub-stance by that of Reginald Gagnon, a witness called by the Respondent in supportof its case-in-chief at the hearing herein.After his conversation with Rusbino, Gagnon called a meeting of the membersof Local 2851, in the locker room at the plant, at which time he presented the Re-spondent's offer.The employees voted on the question and a majority of those pres-ent voted to accept the Respondent's proposition.Shortly thereafter Gagnon re-turned to the Respondent's office with the members of the negotiating committeeand advised Attorney Waldron and President Clemmey that Local 2851 would signthe contract; In the meantime, however, he had called Rusbino again and informedhim of the vote of the membership.Rusbino then advised him to go ahead andsign the agreement, since in the final analysis it was the employees themselves whohad to be satisfied.At the same time Rusbino talked to Attorney Waldron and ad-vised him in substance that it was all right for the negotiating committee of Local2851 to sign the contract. Shortly thereafter Gagnon, Vallee, and Penn signed theagreement.Though Rusbino was sent a copy thereof he never did sign it.The record shows that the 1953-54 contract was negotiated by Rusbino with themembers of the negotiating committee of Local 2851, merely sitting idly by as "con-sultants," as Rusbino dubbed them in his testimony.The copy of this agreementthat was placed in evidence by the General Counsel at the hearing herein shows thatRusbino signed for the Union, and no one for Local 2851. Rusbino in his testimonystated that only he and Waldron signed the agreement at the time, but that it wasagreed that the members of the negotiating committee for Local 2851 would signlaterwhen the final draft of the agreement was typed up, which they did.6The agreement for the year February 4, 1954, to February 3, 1955, containedthe usual automatic renewal provision.The record shows that the agreement wassigned by Rusbino on behalf of the Union, and also by the negotiating committeeof Local 2851.This agreement, with certain modifications, was renewed in JanuarySeeGeneral Counsel's Exhibit No. 7. JOHN L. CLEMMEY COMPANY, INC.6091955, and was signed by the same persons on behalf of the Union and Local 2851,respectively.Sometime in October 1955, James A. Beattie succeeded Rusbino as the fieldrepresentative for the Union, and Local 2851 then came under his "jurisdiction."In other words one of his duties was to service Local 2851, as Rusbino had donein the past.This brings us up to the negotiation of the agreement for the periodFebruary 4, 1956, to February 4, 1957, which as indicated above is the "bone ofcontention" herein.According to Beattie's credible testimony, he checked over the situation at theRespondent's plant and in particular the agreement then in effect between the Unionand the Respondent as well as past agreements between the parties.As to thelatter he admitted that he gave them only a "meager" or cursory check.Theimportance of his action in this regard will be apparent below.On November 21, 1955, Beattie wrote the Respondent a letter in which herequested a meeting for the purpose of negotiating a new contract for the yearFebruary 4, 1956, to February 4, 1957.After an exchange of correspondence ameeting was arranged for December 19, 1955, at the Respondent's offices inMansfield, Massachusetts.The meeting was held on schedule.Present for the Union was James A. Beattie,field representative for Local 2851, Paul Butler, president, James Guerrini, vicepresident, and Edward Medeiros, recording secretary; for the Respondent, John L.Clemmey, Jr., president, and James T. Waldron, Esq., its attorney.Prior to the meeting of December 19, 1955, Beattie met with the members ofLocal 2851 at a regular constituted meeting, at which time the terms of the newagreement were discussed.As will be shown below Beattie relied to some extenton the matters discussed at the above meeting in explaining the "demands" hepresented to the Respondent at the opening of the meeting on December 19, 1955,of which more anon.Though Beattie in his testimony referred to the above as ameeting of the membership of Local 2851, his testimony in this regard was some-what modified by the credible testimony of James Guerrini, vice president of theLocal.According to Guerrini's credible testimony, there were only about 8 presentat the meeting, including the 5 officers of Local 2851.Hence it is obvious thatonly a mere handful were present at the time the so-called "demands" werediscussed.As indicated above there is no serious conflict in the record in regard to whattranspired at the meeting of December 19, 1955, and the important events thatfollowed thereafter, between the date of the meeting and December 23, 1955.After long and careful consideration, the Trial Examiner is convinced that theclearest and most accurate account of what transpired during this important periodisbest told in the credible testimony of James Guerrini, vice president of Local2851, a witness called by the Respondent to testify on its behalf at the hearingherein.According to Guerrini, the following were present at the above-mentioned meeting:For the Union, James A. Beattie, field representative; for Local 2851, in addition tohimself, Philip J. Butler, president, and Manuel Madeiros, recording secretary; andfor the Respondent, James L. Waldron, Esq., its attorney.At the onset of themeeting Beattie, who acted as spokesman for the Union and Local 2851, presentedto the Respondent the following:LOCAL 2851-J. L. CLEMMEY COMPANYDecember 19, 1955.UNION CONTRACT PROPOSALS(1)Additional paid holidays; November 11th, October 12th, Employeesbirthday.(2)A Christmas Bonus: Employees with service of one year or more 100hours.Employees with six months of service but less than one year, 60 hours.Employees with less than six months of service, 40 hours.(3)Gloves, rubbers, and other protective clothing for employees to besupplied by the Company whenever necessary.(4)All employees in the employ of the Company for one year or lessshall receive one week's paid vacation of 40 hours computed at average hourlyearnings.All employees in the employ of the Company over one year, but less thanthree years shall receive one and one-half weeks' paid vacation of 60 hourscomputed at average hourly earnings.450553-58-vol. 118-4 0 610DECISIONSOF NATIONALLABOR RELATIONS BOARDAll employees in the employ of the Company three years or over shallreceive two weeks paid vacation of 80 hours computed at average hourlyearnings.All employees in the employ of the Company 12 years or over shall receivethreeweeks of paid vacation of 120 hours computed at average hourlyearnings.(5)An up-to-date Seniority list shall be furnished by the Company to bereviewed by the Union and an agreement reached.(6)A return to the Union Shop Provision with a thirty-day probationaryperiod.A return to the standard checkoff provisions.(7)All increases from the cost of living shall be added to the base ratesnow in effect and an additional General Wage Increase of fifteen cents perhour shall be granted.(8) There shall be top seniority for Union Officers.(9) The Grievance Procedure shall have language change in the second stepas there are no weekly meetings held.Some discussion was had on the above during the morning session, but accord-ing to Guerrini the main discussion at that time was regarding the payment bytheRespondent of its usual Christmas bonus.The reason the representativesof Local 2851 insisted upon injecting this issue into the discussion was that therank-and-filemembership of Local 2851, individually and collectively, demandedthat they do so before the meeting.After some discussion the Respondent's repre-sentative suggested an adjournment for lunch so that he could discuss the Union'sproposals with President Clemmey.During the afternoon meeting many of the Union's proposals were discussed,particularly additional paid hoildays, clothing allowance, and wage increases.Guer-rini's account of what transpired at the afternoon session is most interesting. Inthe opinion of the Trial Examiner an excerpt from his testimony would be helpfulto all.It follows below:Q. All right.Will you tell me what further happened during the courseof that meeting?-A. And then we started to talk about getting NovemberI1or October 12 or the employee's birthday as a day off with pay.Andyou said it was possible.And from that we went to No. 3 on this list, gloves or rubbers or pro-tective clothing; and I think you and Mr. Beattie came to an agreement that$ 10 would be approved for that.And from there I think we jumped downtoNo. 7. It was, "All increases from the cost of living shall be added tothe base rates now in effect and an additional General Wage increase of fifteencents per hour shall be granted."Then you and Mr. Beattie got a little bit tangled up on that one. I thinkthat your figures were something like 471/2 cents an hour, and you told Mr.Beattie it was impossible for the Company to pay that 471/2 cents an hour.And from there you went to four and five and 6 and down to eight andnine; and as far as I know, Mr. Beattie and Mr. Butler and Mr. Medirosjumped up off of their seats and were headed out for the door, and you triedto stop them from going out. I think they came back in again and sat downand you offered them something like three or four cents an hour; and youwanted to give them whatever day they wanted, whether it was November 11or October 12 or the employee's birthday.You agreed previous to that to the $10 for protective clothing, and thenI think that you and Mr. Beattie went back to No. 7 again, and this timethey got up and they were three-quarters out the door.You asked themif they would call the men together and tell them what the Company's offerwas, and Mr. Beattie said that he was not going to hold a meeting at theJ.L.Clemmey Company Plant, and you told us that if we were willing tobargain for a contract that there was a lot more that we could get.AndI asked. you if you would tell us then what you meant by that. By that time.Mr. Beattie says, "Let's go.Come on." So Mr. Medeiros says, "Come on,"and we went out. And when we were in front of the office I mentioned it-maybe Mr. Beattie didn't hear me, but I saidQ. (By Mr. Waldron.)Now, Mr. Guerrini, have you told the Examinerallof the conversation that took place at the conference in Mr. Clemmey'soffice on December 19th, in the afternoon?-A. No, I don't think I have, JOHN L. CLEMMEY COMPANY, INC.611because you and Mr. Beattie got kind of steamed up there and you weregoing a little too fast for me to catch everything.Q. There was other conversation?-A. I know there was.Q. Do you have any memory of it, sir?-A. Well, like I says, you bothwere going at it kind of hot there for a few minutes, and I couldn't catcheverything that was going on.Q. All right.Do you have any memory whatsoever of any conversationbetween yourself and myself at that meeting?-A. I don't remember.Q. You don't remember, sir?-A. No.Q.Would it refresh your recollection, sir, if I asked you whether or notyou requested myself to seek permission from the Company to hold a meetingwith the union members as had been done in previous years?Mr. LEPIE: I object to it.TRIAL EXAMINER: Overruled.You have your exception.The WITNESS: I think we did.Q. (By Mr. Waldron.)Well now, so that we can keep this record straight,Mr. Guerrini, who asked permission or who asked the question?-A. I thinkI did.Q. If you have a memory of it, sir, would you gave the conversation thattook place in regard to that request?-A. On December 19th?Q. Yes, sir, in the afternoon session.-A. Off hand, I don't remember.Q. All right.That's all right,Mr. Guerrini.Now, Mr. Guerrini, thatmeeting came to a conclusion, did it not, on that afternoon?-A. It did.Q. And you left those offices and went out of the offices?-A. That's right.Q. Back to your employment or to your homes?-A. That's right.Q. And you had no further conversation with me that day?-A. That'sright.As indicated above Waldron, the Respondent's attorney, met with the employeesin the plant sometime after the above meeting ended and advised them of the Re-spondent's position as to the terms of the contract for 1956-57, and in particularas to the Respondent's counterproposals.During the course of his talk with theemployees the question of the so-called Christmas bonus was injected into thediscussion by several of the employees including Guerrini.On the next day, December 20, and thereafter until the afternoon of December23, 1955, there was considerable discussion among the employees as to (1) the pay-ment of the'Christmasbonus, (2) the attitude of the Union's representative, Beattie,as to the postponement of negotiations for the 1956-57 contract until after theChristmas holidays, and its effect on their receiving the expected Christmas bonus,and (3) the possibility of reaching an agreement with the Respondent before Christ-mas.The record clearly shows that there was considerable unrest among theemployees during the week in question.As the Trial Examiner sees it the membersof Local 2851 were primarily concerned about their receiving the Christmas bonus.As a result constant pressure was put on the officers of Local 2851 to effectuate anagreement with the Respondent in order to assure the payment of the anticipatedbonus.The Trial Examiner's observation is amply supported by a preponderanceof the reliable and probative evidence adduced at the hearing herein.What themembers of Local 2851 did to assure their position in this regard will be discussedand disposed of below.As indicated above there was considerable unrest among the membership of Local2851 after December 19, 1955.The failure of the Union, acting through Beattie,its field representative, to reach an agreement with the Respondent that at leastprovided for their anticipated Christmas bonus was unquestionably the primarycause of the unrest.That this is so is amply demonstrated in the record.Forexample, on or about December 20, 1955, a petition addressed to the officers ofLocal 2851 demanding a special meeting of the local to consider this issue wascirculated among the membership by Joe Canty and William Vallee, rank-and-filemembers of the local at'this time.After several signatures had been secured Cantyand Vallee presented the petition to Butler, as president of the local.Butler toldthem that he would not call a special meeting and handed them back the petition.Unquestionably this was a motivating factor behind the action of Butler, Guerrini,and Medeiros in requesting a meeting with President Clemmey on December 21,1955, of which more anon.On or about December 21, 1955, the following officers of Local 2851, Butler,president, Guerrini, vice president, and Medeiros, called on President Clemmey andasked him if it would be possibleforthe members of Local 2851 to negotiate a new 612DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement for 1956-57, in which would be embodied the agreement that was toexpire February 4, 1956, plus any one of the additional holidays set forth in theUnion's "demands." 7They further advised him that there would be "no stringsattached" to the signing of the new agreement.According to Guerrini what they.meant by "no strings attached" was as follows:Q. (By Mr. Waldron.)What took place after that, sir?-A. Well, we weretrying to tell Mr. Clemmey that he could take our word for it, in case wecouldn't get in touch with the men, if we signed any papers he didn't have toworry about us taking him into court or anything like that.Q. And did Mr. Butler participate in that conversation?-A. He sure did.Q. Did Mr. Medeiros participate in that conversation?-A. He did.Q. And did yourself?-A. Yes, sir.President Clemmey told the committee that it was impossible for him to negotiateany contract with them and advised Butler, as president of Local 2851, to get intouch with Beattie, and that he in turn would get in touch with the Respondent'sattorney,Waldron.Clemmey then told the committee in substance that if theycould get Waldron and Beattie together then it was possible the parties could sitdown and negotiate the new agreement.Butler then advised President Clemmeythat he would get in touch with Beattie, and Clemmey said he would likewise tryto get in touch with Attorney Waldron.The committee then left Clemmey's officeand returned to the plant.According to Guerrini's credible testimony he and Butler had the followingconversation shortly after they left Clemmey's office.Q. (By Mr. Waldron.)Now will you tell me, sir, what took place next asfar as you participated in any negotiations concerning the labor contract forthe Clemmey Company? Did you discuss this matter with Mr. Butler andMr. Medeiros?-A. I did.Q.After you left Mr. Clemmey?-A. That's right.Mr. Butler and I talkedabout it and he told me that he was going to try to get in touch with Mr.Beattie and some of the men of Local 2851 approached us and asked us if wemade any headway; and we told them that it was impossible, that we'd haveto get Mr. Beattie and Mr. Waldron together.And Mr. Butler told the menof Local 2851 that he was going to try to get in touch with him, and themen were satisfied with that answer from Mr. Butler.Q.Now do you have any knowledge of whether or not Mr. Butler wasable to contact Mr. Beattie?-A. He told me that he couldn't get in touchwith Mr. Beattie.Q. And when did he tell you that, sir?-A. The following day.Q. And would this day be Wednesday or Thursday?-A. It could be eitherday.Q. It could be either day?-A. Yes.Q. Did you talk with him after his conversation in which he told you hecould not get in touch with Mr. Beattie?-A. Yes, sir.Q.Did you ask him whether or not he had tried again?-A. I think Iasked him two or three times that week.Q. And what was his answer?-A. He said he never-He said he called andhe said not at any time did he have-That he did not talk to Mr. Beattie.Q. You heard Mr. Beattie testify in this room two weeks ago yesterday?-A.I did.Q.Did you hear Mr. Beattie testify that he had talked with Mr. Butler bytelephone on Thursday-A. That's right.Q.-the 22nd day of December, 1955?-A. I did.Q. Did Mr. Butler report that telephone conversation to you as vice-presidentof the Union?-A.He did not.8[Emphasis supplied.]The importance of this testimony will be apparent below, particularly since itgoes to the heart of the Trial Examiner's ultimate disposal of the issues herein.Butler called Beattie on the night of December 22, 1955. Beattie's credible testi-mony in this regard is of the utmost importance since it throws considerable lighton the situation that confronted the officers of Local 2851 when they met with theRespondent's representatives on December 23, 1955.Again it goes to explain theSee.supra.8Guerrini later on in his testimony admitted that Butler did advise him as to Beattie'srefusal to come to the plant to negotiate the new agreement.Seeinfra. JOHN L. CLEMMEYCOMPANY, INC.613temper of the membership during the week of December 19, 1955, and the causesbehind their pressure on the officers of the local.Q. (By Mr. Lepie.)What did he say to you during this telephone call andwhat did you say to him? Give us the substance of the telephone conver-sation.-A. He called me up and said that the Company wanted to pay offthe bonus there, and for that to sign a contract for the coming year in itsentirety, and I told him, and he asked me how I was set up for time, and Isaid that when Mr. Waldron had told me on the 19th that he couldn't see usuntil after Christmas because he was tied up, that I had made commit-ments to go other places and that I was not interested in a contract that justpaid off the Christmas bonus, that the people had said to us quite stronglyin the November meeting that they had not received a raise for five years andhad always been paid off with a Christmas bonus, that they wanted a bonafide real contract with money added to the wage rate, that that was the onlycontract that I was interested-in, a full and conclusive, real, bona fide contract,and that we had until February 4 to consummate one, and I didn't see anyreason for rushing down a couple of days before Christmas to consummatea contract for the ensuing year by being paid off by a bonus, and I told himnot to enter into any such situation.With each passing day the unrest of the membership of Local 2851 increased intempo.On the morning of December 23, 1955, William Vallee, a former officerof the local, went into the Respondent's offices on the first floor and on his owninitiative (insofar as this record is concerned) had one of the girls in the officetype the following:December 23, 1955.We, whose names are here, ask John Clemmey, President of the ClemmeyCompany, Inc., to give us the same -amount of money in the same way, that hegave it to us last year and to give us one more holiday, Armistice Day, No-vember 11th.If these demands are met by the Company, we will take all of the otherconditions of our labor contract now in effect and have them continue for oneyear and we agree that our Officers and bargaining committee will sign acontract.[Thereafter follow the signatures of 41 of the Respondent's employees.]After the girl typed the petition Vallee took the original and a copy and laidthem on 'a tank in the shop for the employees to read and sign if they desired todo so.On the morning of December 23, 1955, Butler told Guerrini about his conversationwith Beattie on the night before, and of Beattie's refusal to make a trip to theRespondent's plant for the sole purpose of discussing the Christmas bonussituation.9Later that morning Butler, Guerrini, and Medeiros, met with Attorney Waldronin the Respondent's office.At this meeting Waldron presented to them a draft of anew agreement for the year 1956-57. Butler, acting as spokesman for Local 2851,advisedWaldron that he hesitated to sign the document without Beattie's approval.As a result of Butler's position the committee did not sign the agreement, eventhough embodied therein was the position taken by the committee in their proposalto President Clemmey on December 21, 1955.Sometime in the early afternoon of December 23, 1955, the attention of Butler,Guerrini, and Medeiros was directed to the above-described petition.At the timeseveral members of the local were standing around the tank where Vallee had putthe petition for the employees to sign.After reading the petition and looking overthe signatures Butler signed it.Guerrini and Medeiros did likewise.Butler thenpicked up the petition and went back upstairs to the Respondent's office and metagain with Attorney Waldron.After some discussion Butler presented the petitiontoWaldron and advised him that the committee was ready to discuss the proposedagreement.Waldron then called President Clemmey into the conference room.What happened thereafter is best told in Guerrini's testimony in this regard.Q. (By Mr. Waldron.) And then, sir, did we finally arrive at an agreementthat was acceptable to the negotiating committee?-A. We did.Q. And then what next step was taken?-A. I think you got up from thetable and you went in and called Mr. John L. Clemmey, Jr. into the room.° See Beattie's testimonysupra. 614DECISIONS OF NATIONAL LABOR RELATIONS, BOARDQ. I see.-A.And he sat at the head of the table and he told Mr. Butlerthat if he was sure that he wanted to do this, and Mr. Butler says, "Yes, that'swhat Local 2851 wants, and we are going to accept it." So Mr. Clemmeysaysthat if he was sure, he was hoping that we would not drag him into anyaffairsafter we had signed, and we told him he had noting to worry about.So then Mr. Butler signed-put his signature down, I did, and then Mr.Medeiros put his signature down.And then the paper was handed to Mr.John L. Clemmey, Jr., and he signed it.Q. Now is that all the memory you have, sir, of the conversation that tookplace up to that time between Mr. Clemmey, Mr. Butler, yourself and Mr.Medeiros?TRIAL EXAMINER: Off the record.(Discussion off the record.)TRIAL EXAMINER: On the record.Proceed.Q. (By Mr. Waldron.) Mr. Guerrini, the last question I asked you was didyour last statement exhaust your memory of all the conversation that tookplace between John L. Clemmey and your committee on the 23d day ofDecember 1955, when you met with Mr. Clemmey and myselfin hisoffice?-A.Well, after the committee had signed, I think before he signed he advisedMr. Butler if he didn't think he should waituntilafter the holidays beforehe signed the paper, and Mr. Butler told him no, that it was all right, that wehad given our word to him, that it was all right for him to sign the paper.Q. Now after signing by both parties of this agreement, did you immediatelyleave the room, or did you remain there?-A. We remained there.Q. Can you tell us approximately how long a period of time?-A. I'd sayuntil almost three o'clock.Q. Can you tell me whether or not anyone left that room during thatperiod oftime, ifyou have memory of it?-A. No. [Emphasis supplied.]The agreement in question is set forth below.December 23,1955.It is agreed by and between the party signators in this agreement that thelabor contract in existence between the John L. Clemmey Company, Inc. andUnited Steelworkers of America, C. 1. 0., Local #2851 from February 4, 1955until February 3, 1956 shall continue for a further period from February 5, 1956until February 4, 1957 except eligibility of a vacation measurement and pay-ment shall be based upon an eligibility of July 1, 1956 and the terms andconditions of an agreement of a modified union shop as set forth in a letterof agreement between the Clemmey Company and the Union dated January 1,1954 shall be continued in full force and effect until February 4, 1957 andfurthermore, November 11, 1956 shall be considered a paid holiday under theprovision of Section 1, Article 10 of the contract and Section 2 of Article 13shall be changed to read "new employees hired after February 5, 1956 should bepaid a wage of not less than $1.00 per hour" and that Article 15 entitledVACATIONS, Section 1 and sub-sections A, B and C and Section 2 wherein thefigures July 1, 1955 appears should be changed to July 1, 1956 and all otherterms and conditions to remain the same.JOHN L. CLEMMEY COMPANY, INC.,By J. H. CLEMMEY, PRES.,President.Witness to signature:(Signed)JAMES T. WALDRON.OFFICERS AND NEGOTIATING COMMITTEE OFLOCAL UNION #2851,(Signed)PHILIP BUTLER,(Signed)JAMES GUERRINI,(Signed)EDWARD MEDEIROS,UNITEDSTEELWORKERSOF AMERICA, C. I. O. JOHN L. CLEMMEY COMPANY, INC.615Sometime in the early part of January 1956, Beattie was advised by Butler of thesigning of the above agreement by the committee for Local 2851.Shortly there-after the Union filed the charge upon which the complaint herein is predicated.After filing the charge Beattie wrote Attorney Waldron on January 17, 1956,the following letter:CLARKIN AND WALDRON,January 17, 1956.Fall River National Bank Building,Fall River, Mass.Attention:Mr. JAMES T. WALDRON.DEAR MR.WALDRON: As I have not heard from you regarding a date tocontinue negotiations between J. L. Clemmey Co. Inc. and the United Steel-workers of America, I am writing to you for this purpose.Iwould suggest meeting at your office or at the office of the UnitedSteelworkers of America for the sake of convenience.Hoping to hear from you immediately as to a date,time and place tocontinue said negotiations, I amVery truly yours,(Signed)James A. Beattie,JAMES A. BEATTIE,Representative.UNITED STEELWORKERS OF AMERICA,AFL-CIO.JAB: GBRegistered Mail # 121389.Return Receipt Requested.Waldron replied to Beattie's letter on January 24, 1956. In his letter Waldroncalled Beattie's attention to signing of the above agreement and further stated thathe saw no need for further negotiations.On January 25, 1956, Beattie replied to Waldron's letter of the 24th, in whichhe disavowed the action of Local 2851,and again requested that negotiations forthe contract of 1956-57 be resumed.Insofar as this record is concerned there were no further communications betweentheUnion and the Respondent.Nor is there any evidence that either the Unionor the Respondent made any further effort to resume negotiations for an agreementfor the year February 4, 1956, to February 4, 1957.ConclusionIt has been well said that hard cases make bad law.Such is the situation herein.Here we have a set of facts that are unique to say the least. In order to understandthe action of the committee for Local 2851 and the Respondent in entering into theagreement on December 23, 1955, we must first look to the past.Itmust be remem-bered that a somewhat similar situation arose in December 1951, when Local 2851negotiated an agreement with the Respondent for the year February 4, 1952, toFebruary 4, 1953.At that time there was no representative of the Union present atthe time of the negotiations and when the agreement was signed.Moreover therecord shows that even though the Union was recognized as the exclusive bargainingrepresentative of the Respondent's employees,and named in the agreement as oneof the contracting parties,no responsible representative of the Union ever signedthisparticular agreement.To be sure the president of Local 2851 talked toRusbino,the Union's representative,during the course of the negotiations over thephone and received his approval for whatever action the committee deemed bestfor the membership of the local.In the instant case Beattie,theUnion'srepre-sentative,not only refused to approve the committee's suggestion that negotiationsbe resumed before Christmas so that they could receive their accustomed Christmasbonus, but also refused to even come to the Respondent'splant and discuss thisissue.His reasons for taking this position have been set forth above, and will notbe reiterated here.Suffice it to say that the record shows that Beattie reasonedthat it was unnecessary because the agreement then in effect did not expire untilFebruary 4, 1956, and there was ample time for the Union to negotiate an agree-ment with the Respondent that was more in keeping with the proposals he submittedto the Respondent on December 19, 1955.There is no question as to the Union's status as the exclusive bargaining agent forthe Respondent's employees in the appropriate unit.Nor is there any question thatitrepresented a majority of the employees in the appropriate unit at all timesmaterial herein, and the parties so stipulated at the hearing herein.In the circumstances described above the Trial Examiner is convinced and findsthat the Respondent was under a statutory duty to bargain with the Union as theexclusive bargaining representative of its employees,and that by entering into an 616DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement with Local 2851 without the express approval of the Union it violatedSection 8 (a) (5) and (1) of the Act. From a legal standpoint the position ofthe Respondent is in some respects similar to that of the employer in theBorg-Warnercase recently decided by the United States Court of Appeals for the SixthCircuit.1°In the considered opinion of the Trial Examiner the court's dictum in thecited case is appropos to the legal issues involved herein.Consequently excerptstherefrom follow below:The Board contends that to permit an employer "to go behind the designatedrepresentatives in order to bargain with the employees themselves" wouldundermine the representative status of the Union contrary to the provisions ofSection 9 (a) of the Act which provides that the representatives selected bythemajority of the employees "shall be the exclusive representatives of allthe employees" in the bargaining unit.Medo Photo Supply Corp. v. N. L. R. B.,321 U. S. 678, 684, 685, 687;May Department Stores Co. v. N. L. R. B.,326U. S. 376, 383, 384. InMedo Photo Supply Corp. v. N. L.R. B., the Courtheld that orderly collective bargaining requires that the employer be not per-mitted to go behind the designated representatives, in order to bargain withthe employees themselves, even though the employees asked that the desig-nated representatives be disregarded; that the duty of the employer to bargaincollectively with the chosen representatives of his employees also involves "thenegative duty to treat with no other."..The Company attempts to justify its position by pointing out that it at alltimes recognized the Union as the exclusive bargaining agent and did all ofitsbargaining with it as such agent. It contends that there is nothing in theAct which requires that after all issues have been agreed upon the writtencontract embodying the agreement must be made with the agent who negotiatedthe agreement.Although there is no specific provision to that effect, webelieve it is clearly implied that the designated bargaining agent is the partywith whom the contractisto be made unless it voluntarily relinquishes suchright in favor of another.The collective bargaining contract is not the con-tract of employment. It is rather the trade agreement which controls theindividual contracts of employment.J. I. Case Co. v. N. L. R. B.,321 U. S.332.It is a strained construction of the Act to say that the party representingthe employees and negotiating such a trade agreement for their benefit isnot entitled to complete the job by having the contract which it has negotiatedexecuted with it as the representative of the individual employees for whomit is acting.Such a contract is necessarily executed with a representative ofthe individual employees.We fail to see the reasoning which would authorizethe substitution of the Local, not the official representative of the employees,for the Union which is the official representative of the employees, over theobjections of the Union.The fact that the Union offered to share this rightwith its Local did not give the Company the right to insist that it relinquishthe right completely.The Company was not within its rights in insistingupon its proposal pertaining to this phase of the case. [Emphasis supplied.]Let us now look at the other side of the coin and consider the position of theRespondent at the time it entered into the agreement with Local 2851. It mustbe remembered that in December 1951 a somewhat similar situation arose and itwas Local 2851 who negotiated and signed the agreement.Moreover, no repre-sentative of the Union ever signed it, and there is no evidence in the record thatany responsible official of the Union ever at any time lodged a protest with eitherthe Board or the Respondent in this regard.To be sure Rusbino gave the officerof the local permission to negotiate and sign the agreement providing that it satis-fied the membership of Local 2851, since, as he put it, they, in the final analysis,were the ones to be satisfied.When one considers this background in the light ofthe events of the week of December 19, 1955, and in particular the refusal ofPresident Clemmey to negotiate with the officers of Local 2851 without a represent-ative of the Union being present, when they requested him to do so on December21, 1955, despite the fact that they coupled their request with their assurance thatthe Respondent would be held harmless in the event of any controversy over thematter, it becomes most difficult to find an element of bad faith on the part of theRespondent during the whole affair.Again it must be remembered that PresidentClemmey suggested to the committee at the time that they get in touch with Beattie10 SeeN. L. R. B. v. Wooster Division of Borg-Warner Corporation; International Union,United Automobile,Aircraft and AgriculturalImplementWorkers of America, UAW-CIOv.N. L. It.B.,236 F. 2d 898(C. A. 6). JOHN L. CLEMMEY COMPANY, INC.617and inform him of the situation.He also assured the committee that he wouldget in touch with the Respondent's attorney, James T. Waldron, and advise him ofthe situation commenting at the time that it was up to Waldron and Beattie towork out and negotiate an agreement.Again it must be remembered that Butler,president of Local 2851, called Beattie on the night of December 22, 1955, andinformed him of the situation in the plant and the unrest among the membershipof the local.Beattie's reaction has been set forth above and will not be restated.Suffice it to say that Beattie's refusal to participate in the negotiation proposedby Butler was never communicated to either President Clemmey or AttorneyWaldron at the time the local and the Respondent entered into the negotiations andsigned the agreement in question on December 23, 1955. In the opinion of theTrial Examiner Butler's failure to inform either President Clemmey or AttorneyWaldron of Beattie's attitude towards the whole affair is of the utmost importance.This is so because President Clemmey specifically asked Butler in substance ifhe knew what he was doing and the consequences thereof when the agreement inquestion was presented to the committee of Local 2851 for their signatures.AfterButler assured President Clemmey that he was aware of the seriousness of thecommittee affixing their signatures to the agreement, President Clemmey signedthe agreement.When one considers all of the foregoing plus the fact that there is not a scintillaof evidence in the record that the Respondent herein has ever at any time sincethe advent of contractual relations with the Union exhibited any antipathy eithertowards the Union or collective bargaining in general, it becomes increasingly diffi-cult -to reach an equitable and honest solution to the problem before us especiallyin view of the Trial Examiner's finding that the Respondent's conduct was violativeof Section 8 (a) (5) and (1) of the Act. Neither is there any evidence in the recordthat the Respondent has ever at any time in the past exhibited hostility towards itsemployees who are members of the Union nor engaged in any course of conduct thattended in any manner to interfere with the rights guaranteed them in Section 7 ofthe Act.After long and careful consideration and in view of the extenuating circumstancesdescribed and found above, the Trial Examiner is convinced that despite the factthat he has found a technical violation of Section 8 (a) (5) and (1) of the Act,this is the type of case that should be dismissed.His reasoning in this regard ispredicated on the theory that assuming that he would recommend the usual cease-and-desist order and that the Respondent bargain with the Union upon request,what useful purpose would be served?Would such a recommendation, in view of allthe circumstances described and found above, effectuate the policies of the Act?In the considered opinion of the Trial Examiner the answer is no.Again he isconvinced that in view of the past relationship between the parties they are in abetter position to resolve their own problems, and that the issuance of the usual orderin cases of this nature would hinder rather than effectuate the policies of the Act.The Trial Examiner has given this case long and careful consideration.He hasnot reached his conclusion herein lightly, but he is convinced that this case shouldbe dismissed and it will be so recommended below.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent, described in section I, above,technically have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States butdid not tendto lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce for the reasons statedin the Trial Examiner's conclusionary findings set forth immediately above.V. THE REMEDYAlthough the Trial Examiner has found that the Respondent's conduct describedin section III, above, was technically violative of the Act, he has nevertheless, forreasons stated in his conclusionary findings, recommended that the complaint hereinbe dismissed because he is convinced that the issuance of a cease-and-desist order,when considered in the light of all the circumstances, would not effectuate thepolicies of the Act but would on the other hand have an adverse effect on the rela-tionship between the parties and thus contribute nothing towards industrial peace,he therefore will recommend that the complaint herein be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record, hemakes the following: 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) of theAct.2.All employees of Respondent employed at its Mansfield plant, exclusive of officeclerical employees,timekeepers,watchmen,and all supervisors as defined in Sec-tion 2(11) of the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.The Union was on December 23, 1955, and on January 24, 1956, and at alltimes material herein,and now is,the exclusive representative of all the employees inthe above-described unit for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act.4.By refusing on January 24, 1956, and at all times thereafter,to bargain withthe Union as the exclusive representative of the employees in the above-describedunit, for the reasons stated above in section III of this report, the Respondent tech-nically has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (5) and derivatively Section 8(a) (1) of the Act.5.For the reasons stated above the aforesaid unfair labor practices are not unfairlabor practices that have nor do not now affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]MartelMills CorporationandUnitedTextile Workersof America,AFL-CIO.Case No. 11-CA-961. July 11, 1957DECISION AND ORDEROn November 9, 1956, Trial Examiner Henry S. Sahm issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed with the exception noted in the marginbelow.'The Board has considered the Intermediate Report, the ex-ceptions, the supporting brief, and the entire record in this case, andadopts the Trial Examiner's findings and conclusions to the extentthat they are consistent with the findings and conclusions herein made.1Pursuant to the provisions of Section a iu) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel [Mem-bers Rodgers, Bean, and Jenkins].2After the close of the hearing the General Counsel moved to "correct" the transcript inrespect to certain testimony of witness Revis.The transcript shows that Revis testifiedconcerning the egg-hurling incident, which is described in the Intermediate Report, thatSupervisor Hughes told employees engaged therein "to report to him."The General Counselasked that the transcript be "corrected" to read that Supervisor Hughes told the em-ployees "to pour it to 'em," and the Trial Examiner granted the motion. (See IntermediateReport, footnote 11.)In finding that the Respondent violated the Act, we do not relyin any way on the testimony of Revis in this respect, either as it actually appears in thetranscript, or as "corrected" by the Trial Examiner's ruling.Hence, we do not deem itnecessary to decide whether the Trial Examiner's ruling in "correcting" the record wasproper.118 NLRB No. 75.